Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 1 of 35




        EXHIBIT B
Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 2 of 35




   EXHIBIT B-1
      Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 3 of 35




Case Information

19-CV-2202 | David Patterson Et Al vs. State Farm Lloyds

Case Number                 Court                          Judicial Officer
19-CV-2202                  56th District Court            Cox, Lonnie
File Date                   Case Type                      Case Status
12/02/2019                  Contract - Debt -              Active
                            Commercial/Consumer




Party

Plaintiff                                                  Active Attorneys 
Patterson, David                                           Lead Attorney
Address                                                    Wilson, Chad
                                                           Retained
455 East Medical Center Blvd
Webster TX 77598




Plaintiff                                                  Active Attorneys 
Patterson, Margaret                                        Lead Attorney
Address                                                    Wilson, Chad
455 East Medical Center Blvd                               Retained
Webster TX 77598




Defendant                                                  Active Attorneys 
State Farm Lloyds                                          Lead Attorney
Address                                                    Kessler, M. Micah
Corporation Service Company, 211 East 7th Street,          Retained
Suite 620
Austin TX 78701-3218




                                                                                /
    Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 4 of 35
Events and Hearings


 12/02/2019 Original Petition - OCA 


 Patterson_POP.pdf

   Comment
   Jury fee paid no service at thios time


 12/02/2019 Request for Civil Service 


 Patterson_Req for Service to IC.pdf

   Comment
   1 citation to issue assigned to RG


 12/02/2019 Status Conference Sheet 


 Status Conference Sheet

   Comment
   E-Mailed to atty


 12/03/2019 Receipt Acknowledge 


 Receipt Acknowledge

   Comment
   e-mail receipt from atty.


 12/03/2019 Citation Issuance - Work Product 


 Citation Issuance - Work Product

   Comment
   Issued 1 citation @ $8.00 along with status conference. Emailed to
   attorneys office /RG


 12/03/2019 Receipt Acknowledge 


 Receipt Acknowledge

   Comment
   E-mail confirmation for 1 Citation


 12/26/2019 Return of Service on Citation/Subpoena 


 ROS-STATE FARM LLOYDS.pdf

   Comment
   ROS-STATE FARM LLOYDS


 12/26/2019 Notice - From Court of Setting Date 


 Notice - From Court of Setting Date                                         /
       Case 3:20-cv-00004
      Judicial      Comment Document 1-3 Filed            on 01/07/20 in TXSD Page 5 of 35
      Officer       Status Conference 02/27/20 @ 930am
      Cox, Lonnie



   12/27/2019 Original Answer 


   Defendant's Original Answer

      Comment
      Defendant's Original Answer



   02/27/2020 Status Conference 


   Judicial Officer
   Cox, Lonnie

   Hearing Time
   9:30 AM




Financial

Patterson, David
      Total Financial Assessment                                 $338.00
      Total Payments and Credits                                 $338.00


 12/2/2019         Transaction                                  $330.00
                   Assessment

 12/2/2019         Payment          Receipt #     Patterson,   ($330.00)
                                    2019-41362-   David
                                    DC

 12/2/2019         Transaction                                    $8.00
                   Assessment

 12/2/2019         Payment          Receipt #     Patterson,     ($8.00)
                                    2019-41365-   David
                                    DC




                                                                                             /
    Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 6 of 35
Documents


 Patterson_POP.pdf
 Patterson_Req for Service to IC.pdf

 Status Conference Sheet
 Receipt Acknowledge
 Citation Issuance - Work Product
 Receipt Acknowledge
 ROS-STATE FARM LLOYDS.pdf
 Notice - From Court of Setting Date
 Defendant's Original Answer




                                                                             /
Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 7 of 35




   EXHIBIT B-2
     Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 8 of 35
                                                                                               Filed: 12/2/2019 2:43 PM
                                                                                         JOHN D. KINARD - District Clerk
                                                                                               Galveston County, Texas
                                                                                                Envelope No. 38894584
                                                                                                        By: Ann Vaughn
                                                                                                      12/2/2019 4:15 PM
                            CAUSE NO. 19-CV-2202

DAVID AND MARGARET PATTERSON,                                     IN THE DISTRICT COURT OF

       PLAINTIFFS,

V.                                                              GALVESTON COUNTY, TEXAS

STATE FARM LLOYDS,
                                                             Galveston.County - 56th District Court


       DEFENDANT.                                                           JUDICIAL DISTRICT


                    PLAINTIFFS' ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, David and Margaret Patterson, ("Plaintiffs"), and file Plaintiffs' Original

Petition, Jury Demand, and Request for Disclosure, complaining of State Farm Lloyds ("State

Farm Lloyds") (or "Defendant") and for cause of action, Plaintiffs respectfully shows the following:

                                  DISCOVERY CONTROL PLAN

1.      Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

        and 169.

                                              PARTIES

2.      Plaintiffs, David and Margaret Patterson, reside in Galveston County, Texas.

3.      Defendant, State . Farm Lloyds, is an insurance company engaged in the business of

        insurance in the State of Texas. Plaintiffs request service of citation upon State Farm

        Lloyds through its registered agent for service: Corporation Service Company, 211 East

        7th   Street, Suite 620, Austin, Texas, 78701-3218. Plaintiffs request service at this time.




                                          Status Conference set for 2-27-20 e-mailed to atty
11   ~f
           Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 9 of 35




                                                 JURISDICTION

      4.      The Court has jurisdiction over State Farm Lloyds because this Defendant engages in the

              business of insurance in the State of Texas, and the causes of action arise out of State Farm

              Lloyds's business activities in the state, including those in Galveston County, Texas, with

              reference to this specific case.

                                                    VENUE

      5.      Venue is proper in Galveston County, Texas because the insured property is located in

              Galveston County, Texas, and all or a substantial part of the events giving rise to this

              lawsuit occurred in Galveston County, Texas. TEX. CIV. PRAC. & REM. CODE §

              15.032.

                                                    FACTS

      6.      Plaintiffs assert claims for fraud, breach of contract, violations of sections 541 and 542 of

              the Texas Insurance Code, and violations of the Texas DTPA.

      7.      Plaintiffs own an State Farm Lloyds insurance policy, number 53-LV-7849-1 ("the

              Policy"). At all relevant times, Plaintiffs owned the insured premises located at 8210 Di

              Palermo Road Texas City, Texas 77591 ("the Property")

      8.      State Farm Lloyds or its agent sold the Policy, insuring the Property, to Plaintiffs. State

              Farm Lloyds or its agent represented to Plaintiffs that the Policy included wind and

              hailstorm coverage for damage to Plaintiffs' home. State Farm Lloyds has refused the full

              extent of that coverage currently owed to Plaintiffs.

      9.      On or about January 8, 2018, the Property sustained extensive damage resulting from a

              severe storm that passed through the Dickinson, Texas area.

                                                       K
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 10 of 35




10.   In the aftermath of the wind and hailstonn, Plaintiffs submitted a claim to State Farm

      Lloyds against the Policy for damage to the Property. State Farm Lloyds assigned claim

      number 533808F76 to Plaintiffs' claim.

11.   Plaintiffs asked State Farm Lloyds to cover the cost of damage to the Property pursuant to

      the Policy.

12.   Damaged areas of the property include, but are not limited to the roof, vents, flashings,

      windows, window screens, fascia, gutters, downspouts, and HVAC system. The stonn

      compromised the integrity of the roof allowing water to enter, causing water damage to the

      following areas of the interior: the living room, hallway, kitchen, dining room, bedroom,

      bathroom, subrooin: bathroom (1), subroom: closet 2(2), subroom: closet 1(3), office,

      master bedroom, master bathroom, subroom: room2 (2), subroom: closet (1), master closet,

      and laundry room.

13.   State Farm Lloyds assigned or hired Curtis Holland to adjust the claim.

         a. Holland had a vested interest in undervaluing the claims assigned to him by State

             Farm Lloyds in order to maintain his employment. The disparity in the number of

             damaged items in his report compared to that of Plaintiffs' Third-Party Adjuster's

             is evidence of fraud on the part of Holland. The valuation of damages that were

             included in Holland's report compared to Plaintiffs' Third-Party Adjuster's is also

             evidence of fraud on the part of Holland.

         b. Furthermore, Holland was aware of Plaintiffs' deductible before visiting the

             Property to conduct the inspection. Holland had advanced knowledge of the amount

             of damages he needed to fmd in order to either deny the claim or find the claim

             below the deductible.

                                               3
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 11 of 35




          c. Holland made misrepresentations as to the amount of damage Plaintiffs' Property

              sustained as well as misrepresentations regarding how much it would cost to repair

              the damage to Plaintiffs' Property.

          d. Holland made $zrther misrepresentations to Plaintiffs' during his inspection.

              Holland used his expertise to fabricate plausible explanations for why visible

              damage to Plaintiffs' Properly would not be covered under the policy. Such

              misrepresentations include damage to the Property owing from wear and tear,

              damage froin a previous claim, and damage of a type not consistent with the type

              of claim that was made.

14.   State Fann Lloyds, through its agents, namely Holland, conducted a substandard and

      improper inspection and adjustment of the Property, which yielded grossly inaccurate and

      unrealistic assessments of the cause, extent, and dollar amount of damage to the Property.

15.   Holland found that there was no wuid or hail daniage to the properry.

16.   After application of the policy deductible, Plaintiffs were left without adequate recovery to

      complete proper repairs on Plaintiffs' home

17.   To date, Plaintiffs has received $17,314.56 for damage to Plaintiffs' Property. The property

      damages have been determined by and through the appraisal process in the amount of

      $34,404.75.

18.   Since due demand was made on June 27, 2018, State Farm Lloyds has not communicated

      that any future settlements or payments would be forthcoming to pay for the entire loss

      covered under the Policy, nor did it provide any explanation for failing to settle Plaintiffs'

      claim properly.

19.   As stated above, Defendant failed to assess the claim thoroughly. Based upon Defendant's

                                                4
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 12 of 35




      grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

      properly, State Farm Lloyds failed to provide full coverage due under the Policy.

20.   As a result of State Farm Lloyds's failure to provide full coverage, along with State Farm

      Lloyds's delay tactics to avoid reasonable payment to Plaintiffs, Plaintiffs have suffered

      damages.

21.   State Farm Lloyds failed to perform its contractual duties to Plaintiffs under the terms of

      the Policy. Specifically, State Farm Lloyds refused to pay the full proceeds of the Policy,

      although due demand was made for an amount sufficient to cover repairs to the damaged

      Property, and all conditions precedent to recover upon the Policy were accomplished by

      Plaintiffs.

22.   Defendant's misrepresentations, unreasonable delays, and continued denials constitute a

      breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

      Code. Thus, the breach of the statutory duties constitutes the foundation of a breacli of the

      insurance contract between State Farm Lloyds and Plaintiffs.

23.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

      Plaintiffs' claim in a fair manner, even though Defendant was aware of its liability to

      Plaintiffs under the Policy. Specifically, Defendant has failed to timely pay Plaintiffs'

      coverage due under the Policy.

24.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiffs a

      reasonable explanation for not making the full payment under the terms of the Policy.

25.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

                                                5
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 13 of 35




      Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

      due to Plaintiffs under the terms of the Policy. Specifically, State Farm Lloyds, through

      its agents, servants, and representatives, namely Holland, performed an outcome-oriented

      investigation of Plaintiffs' claim, which resulted in a biased, unfair, and inequitable

      evaluation of Plaintiffs' losses on the Property.

26.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

      of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

      Plaintiffs' full claim within the statutorily mandated time after receiving all necessary

      information.

27.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

      of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

      Texas Insurance Code regarding timely payment of the claim. Specifically, Defendant has

      delayed payment of Plaintiffs' claim longer than allowed, and Plaintiffs has not received

      full payment for the claim.

28.   Defendant's wrongful acts and omissions forced Plaintiffs to retain the professional

      services of the attorneys and law firm representing Plaintiffs with respect to these causes

      of action.


      CAUSES OF ACTION AGAINST DEFENDANT STATE FARM LLOYDS

                                 BREACH OF CONTItACT

29.   All allegations above are incorporated herein.

30.   State Farm Lloyds is liable to Plaintiffs for intentional violations of the Texas Insurance

      Code, and intentional breach of the common-law duty of good faith and fair dealing. It


                                                6
  Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 14 of 35




      follows, then, that the breach of \the statutory duties constitutes the foundation of an

      intentional breach of the insurance contract between State Farm Lloyds and Plaintiffs.

31.   State Farm Lloyds's failure and/or refusal to pay adequate coverage as obligated under the

      terms of the Policy, and under the laws of the State of Texas, constitutes a breach of the

      insurance contract with Plaintiffs.

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

32.   All allegations above are incorporated herein.

33.   State Farm Lloyds's conduct constitutes multiple violations of the Texas Insurance Code,

      Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this

      article are actionable by TEX. INS. CODE §541.151.

34.   State Farm Lloyds's unfair settlement practice of misrepresenting to Plaintiffs material

      facts relating to coverage constitutes an unfair method of competition and a deceptive act

      or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

35.   State Farm Lloyds's unfair settlement practice of failing to attempt in good faith to make a

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.   State Farm Lloyds's unfair settlement practice of failing to provide Plaintiffs a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair method of competition and a deceptive

      act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).




                                                7
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 15 of 35




37.   State Farm Lloyds's unfair settlement practice of failing within a reasonable time to affirm

      or deny coverage of the claim to Plaintiffs constitutes an unfair method of competition and

      a deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

38.   State Farm Lloyds's unfair settlement practice of refusing to pay Plaintiffs' claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   THE PROMPT PAYMENT OF CLAIMS

39.   All allegations above are incorporated herein.

40.   State Farm Lloyds's conduct constitutes multiple violations of the Texas Insurance Code,

      Prompt Payment of Claims. All violations made under this article are actionable by TEX.

      INS. CODE §542.060.

41.   State Farm Lloyds's failure to notify Plaintiffs in writing of its acceptance or rejection of

      the full claim within the applicable time constraints constitutes a non-prompt payment in

      violation of TEX. INS. CODE §542.056.

42.   State Farm Lloyds's delay in paying Plaintiffs' claim following receipt of all items,

      statements, and forms reasonably requested and required, for longer than the amount of

      time provided, constitutes a non-prompt payment of the claim. TEX. INS. CODE

      §542.058.

          DREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.   All allegations above are incorporated herein.

44.   State Farm Lloyds's conduct constitutes a breach of the common-law duty of good faith

      and fair dealing owed to an insured in insurance contracts.


                                               8
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 16 of 35




45.   State Farm Lloyds's failure to adequately and reasonably investigate and evaluate

      Plaintiffs' claim, although, at that time, State Farm Lloyds knew or should have known by

      the exercise of reasonable diligence that liability was reasonably clear, constitutes a breach

      of the duty of good faith and fair dealing.

                                    DTPA VIOLATIONS

46.   All allegations above are incorporated herein.

47.   State Fann Lloyds's conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are a consumer

      of goods and services provided by State Farm Lloyds pursuant to the DTPA. Plaintiffs has

      met all conditions precedent to bringing this cause of action against State Farm Lloyds.

      Specifically, State Farm Lloyds's violations of the DTPA include, without limitation, the

      following matters:

      A.     By its acts, omissions, failures, and conduct, State Farm Lloyds has violated

             sections 17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. State Farm

             Lloyds's violations include without limitation, (1) unreasonable delays in the

             investigat:ion, adjustment, and resolution of Plaintiffs' claim, (2) failure to give

             Plaintiffs the benefit of the doubt, and (3) failure to pay for the proper repair of

             Plaintiffs' properry when liability has become reasonably clear, which gives

             Plaintiffs the riglit to recover under section 17.46(b)(2).

      B.     State Farm Lloyds represented to Plaintiffs that the Policy and State Farm Lloyds's

             adjusting, and investigative services had characteristics or benefits that they did not

             possess, which gives Plaintiffs the right to recover under section 17.46(b)(5) of the

             DTPA.

                                                9
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 17 of 35




      C.     State Farm Lloyds also represented to Plaintiffs that the Policy and State Farm

             Lloyds's adjusting services were of a particular standard, quality, or grade when

             they were of another, in violation of section 17.46(b)(7) of the DTPA.

      D.     Furthermore, State Farm Lloyds advertised the Policy and adjusting services with

             the intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

             DTPA.

      E.     State Farm Lloyds breached an express warranty that the damages caused by wind

             and hail would be covered under the Policy. This breach entitles Plaintiffs to

             recover under sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

      F.     State Farm Lloyds's actions are unconscionable in that State Farm Lloyds took

             advantage of Plaintiffs' lack of knowledge, ability, and experience to a grossly

             unfair degree. State Farm Lloyds's unconscionable conduct gives Plaintiffs a right

             to relief under section 17.50(a)(3) of the DTPA; and

      G.     State Farm Lloyds's conduct, acts, omissions, and failures, as described in this

             petition, are unfair practices in the business of insurance in violation of section

             17.50(a)(4) of the DTPA.

48.   Each of the above-described acts, omissions, and failures of State Farm Lloyds is a

      producing cause of Plaintiffs' damages. All of the above-described acts, omissions, and

      failures were committed "knowingly" and "intentionally," as defined by the Texas

      Deceptive Trade Practices Act.

                                           FRA>(JD

49.   All allegations above are incorporated herein.

50.   State Farm Lloyds is liable to Plaintiffs for common-law fraud.

                                              10
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 18 of 35




51.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiffs would not have acted as Plaintiffs did, and State Farm

      Lloyds knew its representations were false or made recklessly without any knowledge of

      their truth as a positive assertion.

52.   State Farm Lloyds made the statements intending that Plaintiffs act upon them. Plaintiffs

      then acted in reliance upon the statements, thereby causing Plaintiffs to suffer injury

      constituting common-law fraud.

                                         U4►[o1vA~/0~7l3~

53.   Defendant made each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiffs' damages described herein.

                                  WAIVER AND ESTOPPEL

54.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiffs.

                                             DAMAGES

55.   Since the claim was made, State Farm Lloyds has not properly compensated Plaintiffs for

      all necessary repairs required, which are covered under the Policy. This has caused undue

      hardship and burden to Plaintiffs. These damages are a direct result of Defendant's

      mishandling of Plaintiffs' claim in violation of the laws set forth above.

56.   Defendant made the above and other false representations to Plaintiffs, either knowingly

      or recklessly, as a positive assertion, without knowledge of the truth. Defendant made

      these false misrepresentations with the intent that Plaintiffs act in accordance with the

      misrepresentations. Plaintiffs then relied on these misrepresentations, including but not

                                               11
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 19 of 35




      limited to those regarding coverage and the cause and scope of damage. Plaintiffs suffered

      damages as a result.

57.   Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of Defendant has caused Plaintiffs' damages, which include, without limitation,

      costs for all necessary repairs required to be made to Plaintiffs' Property, and any

      investigative and engineering fees incurred.

58.   For breach of contract, Plaintiffs are entitled to regain the benefit of Plaintiffs' bargain,

      which is the amount of Plaintiffs' claim, consequential damages, together with attorney's

      fees.

59.   The property damages have been determined by and through the appraisal process in the

      amount of $34,404.75.

60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiffs are entitled to actual damages, which include the loss of the benefits owed

      pursuant to the Policy, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiffs asks for three (3) times Plaintiffs' actual

      dainages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

      entitled to the atnount of Plaintiffs' claim, plus an eigliteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faith and fair dealing, Plaintiffs are entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

                                               12
 Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 20 of 35




      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      State Farm Lloyds owed, and exemplary damages.

63.   Defendant's breach of the common-law duty of good faith and fair dealing was committed

      iiitentionally, with a conscious indifference to Plaintiffs' rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiffs seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

      Defendant for its wrongful conduct and to set an example to deter Defendant and others

      from committing similar acts in the future.

64.   For fraud, Plaintiffs are entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiffs has been compelled to engage

      the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

      the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the

      reasonable and necessary services of Plaintiffs' attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffls counsel states

      that the damages sought are in an amount within the jurisdictional limits of this Court. As

      required by Rule 47(c)(1) of the Texas Rules of Civil Procedure, Plaintiffls counsel states that

      Plaintiff seeks only monetary relief of $100,000 or less, including damages of any kind,

                                                13
  Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 21 of 35




        penalties, costs, expenses, pre judgment interest, and attorney's fees. This statement from

        Plaintiffls counsel is made only for the purpose of compliance with Tex. R. Civ. P. 47, and

        the amount in controversy does not exceed $75,000 at this time. Plaintiff also seeks pre-

        judgment and post judgment interest at the highest legal rate.

                                 REQUESTS FOR DISCLOSURE

67.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs requests that Defendant

        disclose, within fifly (50) days from the date this request is served, the information or material

        described in Rules 190.2(b)(6) and 194.2.

                                          JURY DEMAND

68.     Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Galveston County, Texas. Plaintiffs hereby tender

        the appropriate jury fee.

                                               PRAYER

        Plaintiffs pray that Defendant, State Farm Lloyds, be cited and served to appear, and that

upon trial hereof, Plaintiffs, David and Margaret Patterson, have and recover from Defendant,

State Farm Lloyds, such sums as would reasonably and justly compensate Plaintiffs in accordance

with the rules of law and procedure, as to actual, consequential, and treble damages under the

Texas Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and

exemplary damages, as may be found. In addition, Plaintiffs request the award of attorney's fees

for the trial and any appeal of this case, for all costs of Court expended on Plaintiffs' behalf, for

pre judgment and post judgment interest as allowed by law; and for any other and further relief,

at law or in equity, to which Plaintiffs, David and Margaret Patterson, may show Plaintiffs are

justly entitled.

                                                   14
Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 22 of 35




                                       Respectfully submitted,

                                        CHAD T WILSON LAw FIRM, PLLC

                                       By: /s/ Chad T. Wilson

                                       Chad T. Wilson
                                       Bar No. 24079587
                                       Thomas J. Landry
                                       Bar No. 24099161
                                       455 East Medical Center Blvd., Suite 555
                                       Webster, Texas 77598
                                       Telephone: (832) 415-1432
                                       Facsimile: (281) 940-2137
                                       eservice@cwilsonlaw.com
                                       cwilson@cwilsonlaw.com
                                       tlandry@cwilsonlaw.com

                                       ATTORNEYS FOR PLAINTIFFS




                                  15
                         Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 23 of 35
                                                                                                         •.~•~e•,• h~.L~ °~ .~ ~.o °~; ~
                                                                                                                 ~~~~~~                    f          r~~ ~=~~;sa~_~
                                                                                                         L~~•.~.A °_

LEGAL DOCIIMENT MANAGEMEN'T                                                                                                                Mailad From 75240
  5930 LBJ FREEWAY SUITE 307                                                ,019 0140 0000 4210 9444                                       92/03/2099
                                                                                                                                           032~i 0061855100
     DALLAS, TEXAS 75240




                                                                          CORPORATION SERVICE COMPANY
                                                                              211 E. 7th STREET., #620
                                                                               AUSTIN, TEXAS 78701




                          ``,~„—Y =~,~,:.~—...;.~,~.~•=~
                                 ~

                                 ~i .~ i:.► ~,. ~~£~ v ~ ; p , ~~;
                          ~~

                          z ~,v;~~= .~~.r ~• '~;~ ~=;~„~ ;~                                                                                                        ~,!

                         . .-           -:.,,s' •-      .. -       .:.~


                          . .. , .      .. . `.n..._~- ... . , .   .
Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 24 of 35




    EXHIBIT B-3
           Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 25 of 35
                                                                CITATION

                                                           THE STATE OF TEXAS

                                                                                             Cause No.: 19-CV-2202
DAVID PATTERSON ET AL VS. STATE FARM LLOYDS
                                                                                             56th District Court of Galveston County

TO:     State Farm Lloyds
        Registered Agent Corporation Service Company
        211 East 7th Street Suite 620
        Austin TX 78701-3218



GREETINGS: YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days from the date you were senred this
citation and petition/motion, a default judgment may be taken against you.

Said written answer may be filed by mailing same to: District Clerk's Office, 600 59th Street, Suite 4001, Galveston, Texas 77551-2388.
The case is presently pending before the 56th District Court of Galveston County sitting in Galveston, Texas, and the Original Petition -
OCA was filed December 02, 2019. It bears cause number 19-CV-2202 and see the attached petition/motion for named parties to the
suit.

Issued and given under my hand and the seal of said court at Galveston, Texas, on this the 3rd day of December, 2019.

Issued at the request of:                                                                   John D. Kinard, District Clerk
Chad Wilson                                                                                 Galveston County, Texas
The Chad T Wilson Law Firm PLLC                               (~I6T coUQT
                                                           o`y          ~
455 East Medical Center Blvd Suite 555                    *              *
Houston TX 77598                                          T               X


                                                                  cOV~
                                                                                     By     Robin Gerhardt, Deputy



           The District Courts of Galveston County, Texas Status Conference Notice
                                              Please calendar this event

           AII Status Conferences will be set for Thursdays (subject to exceptions for county holidays)
        Court Name                        Status Conference Time                          Court Phone Number
10th District Court                             @ 9:00 A.M.                   409-766-2230        Fax       409-770-5266
56th District Court                             @ 9:30 A.M.                   409-766-2226        Fax       409-770-5264
122"d District Court                            @ 9:30 A.M.                   409-766-2275        Fax       409-770-6265
212th District Court                            @ 9:00 A.M.                   409- 766-2266       Fax       409-765-2610
405th District Court                           @ 10:00 A.M.                   409-765-2688        Fax       409-765-2689


                    Date :02/27/2020 set in the 56th District Court - Judge Lonnie Cox
            Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 26 of 35


                                                       RETURN OF SERVICE

Case no. 19-CV-2202                                                              7In the 56th District Court
                                              David Patterson Et AI vs. State Farm Lloyds

Come to hand on                               at         o'clock        m., and executed in                             County,
Texas by delivering to each of the within named party in person, a true copy of the CITATION with the delivery endorsed thereon,
together with the accompanying copy of the Original Petition - OCA at the following times and places, to wit:

To: State Farm Lloyds
     Registered Agent Corporation Service Company
     211 East 7th Street Suite 620
     Austin TX 78701-3218

SERVED:                                                   ADDRESS/LOCATION
DATE              TIME                             PLACE, COURSE, AND DISTANCE FROM COURT HOUSE                                MILEAGE




and NOT executed as to said above named defendant for the reasons shown below:

The diligence used in finding said within named defendant and the cause or failure to execute this process is for the following

reason:

  FEES: Serving CITATION and copy $
                                                           Mileage              miles @$               per mile     Total $
 TOTAL FEES AND MILEAGE $

Signed on                  day of _                             1 20                                                             Officer

                                                                                                                              County TX

                                                                                                               Deputy /Officer Signature

           COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF CONSTABLE OR CLERK OF COURT
In'accordance with rule 107 (c).The officer or authorized person who serves, or attempts to serve, a citation shall sign the return.
The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or clerk of the court
the return shall be signed under penalty of perjury and contain the following statement.

"My name is                                                                                   my date of birth is
                      (First)               (Middle)                   (Last)

And my address is
                                                     Street, City, State, Zip, County

                     "I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT."

Executed in                                     , County, State of                              , on



          Declarant/Authorized Process Server Signature                                 ID# and expiration of certification
Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 27 of 35




    EXHIBIT B-4
     Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 28 of Filed:
                                                                     JOHN 35     12/27/2019 2:38 PM
                                                                          D. KINARD - District Clerk
                                                                                       Galveston County, Texas
                                                                                        Envelope No. 39526208
                                                                                              By: Rolande Kain
                                                                                           12/27/2019 2:43 PM

                                 CAUSE NO. 19-CV-2202

DAVID AND MARGARET                            §             IN THE DISTRICT COURT OF
PATTERSON,                                    §
  Plaintiff,                                  §
                                              §           GALVESTON COUNTY, TEXAS
v.                                            §
                                              §
STATE FARM LLOYDS,                            §                  56TH JUDICIAL DISTRICT
  Defendant.


                          DEFENDANT’S ORIGINAL ANSWER


        Defendant State Farm Lloyds files this Original Answer to Plaintiffs’ Original

Petition:

                                          I.
                                    GENERAL DENIAL

        1.    Defendant generally denies all material allegations contained in Plaintiffs’

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiffs to prove every fact to support the claims in Plaintiffs’ Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           II.
                                        DEFENSES

        2.    Policy Coverage Provisions. Under the Insuring Agreement, Plaintiffs

bear the burden to prove the actual cash value of damage resulting from an occurrence

of accidental direct physical loss to the insured property during the policy period.

Plaintiffs lack proof of damages resulted from any accidental direct physical loss during
   Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 29 of 35



the policy period beyond those damages paid by State Farm subject to a reservation of

rights after the contractual appraisal award.

         3.   Estoppel. Plaintiffs’ breach of contract claim is barred by State Farm’s

payment of the appraisal award. Plaintiffs are estopped from contesting whether State

Farm complied with the insurance contract and estopped from contesting actual

damages under the insurance contract based on State Farm’s payment of the appraisal

award.

         4.   Payment of Award Bars Extra-Contractual Claims Flowing from

Policy Benefits. Because the amount of loss has been determined by appraisal and

paid by State Farm, Plaintiffs have not sustained any damages that could allow them to

maintain any extra-contractual cause of action. Specifically, Plaintiffs are not entitled to

any additional policy benefits and they have not alleged any facts that would give rise to

damages that do not flow from policy benefits or that otherwise constitute an

independent injury.

         5.   Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

         6.   Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiffs’ damages, if any, in the amount of Plaintiffs’ $7,836.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiffs, as

well as an additional offset or credit in the amount of State Farm’s payments to Plaintiffs

that total $17,314.56.




                                                                                           2
   Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 30 of 35



      7.       Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiffs must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.




                                                                                               3
   Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 31 of 35



Plaintiffs lack proof of completed repairs or replacement to any covered property

damage connected with their insurance claim, and regardless, the most Plaintiffs can

recover under the Policy is the actual cost of Plaintiffs’ necessary repairs. As such,

Plaintiffs’ recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       8.       Wear and Tear, Deterioration Plaintiffs’ claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiffs’ Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                               SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
             g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
                mechanical breakdown…

Part of the property damages Plaintiffs are claiming to their roof and other areas of the

property occurred over time through wear and tear, and deterioration. These conditions

are not insured under the policy at issue.

       9.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiffs’ recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       10.      Cap on Punitive Damages. TEX. CIV. PRAC.             AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set



                                                                                                  4
    Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 32 of 35



forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiffs prove Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiffs take nothing by their claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.


                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                       5
   Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 33 of 35



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on December 27, 2019, in the manner(s) prescribed below:

      Chad T. Wilson
      Bar No. 24079587
      Thomas J. Landry
      Bar No. 24099161
      455 East Medical Center Boulevard, Suite 555
      Webster, Texas 77598
      VIA EFILE




                                                         /s/ Jazmine J. Ford
                                                          Jazmine J. Ford




                                                                                       6
Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 34 of 35




    EXHIBIT B-5
            Case 3:20-cv-00004 Document 1-3 Filed on 01/07/20 in TXSD Page 35 of 35



          The District Courts of Galveston County, Texas Status Conference Notice

                                     Please calendar this event
          All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)

         Court Name               Status Conference Time                       Court Phone Number
  th
10 District Court                      @ 9:00 A.M.             409‐766‐2230          Fax       409‐770‐5266
56th District Court                    @ 9:30 A.M.             409‐766‐2226          Fax       409‐770‐5264
122nd District Court                   @ 9:30 A.M.             409‐766‐2275          Fax       409‐770‐6265
212th District Court                   @ 9:00 A.M.             409‐ 766‐2266         Fax       409‐765‐2610
405th District Court                   @ 10:00 A.M.            409‐765‐2688          Fax       409‐765‐2689


                            Date: 02/27/2020 set in the 56th District Court

Case Number: 19‐CV‐2202
Case Style: David Patterson Et Al vs. State Farm Lloyds

Helpful Information: Please visit our website at
http://www.galvestoncountytx.gov/dc/Pages/default.aspx

FAQ

Forms

Fee Schedules

Remote Access to on‐line case record searches

Contact and Mailing information

Passport Services

E Filing Information

Helpful Links to Legal Resources and sites

Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
please contact the Court to inform them of the same as soon as possible.




                             JOHN D. KINARD, District Clerk, Galveston County, Texas
        District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary
